NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1177-18T1

LAUREN KREMPER,

          Plaintiff-Respondent,

v.

JEFFREY KREMPER,

     Defendant-Appellant.
__________________________

                    Argued September 23, 2019 – Decided October 10, 2019

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Burlington County,
                    Docket No. FM-03-0495-15.

                    Ted M. Rosenberg argued the cause for appellant.

                    Kimberly Ann Garrigues argued the cause for
                    respondent (Law Office of Patricia Ronayne, attorneys;
                    Kimberly Ann Garrigues, on the brief).

PER CURIAM
      Defendant Jeffrey Kremper appeals from the trial court's October 22, 2018

order requiring the parties to abide by a new parenting time holiday schedule.

We conclude that the trial judge did not abuse his discretion in determining there

were changed circumstances that warranted modifying the parenting time

holiday schedule. Because the evidence supports the judge's determination that

implementing the Burlington County Holiday Schedule (BCHS) was in the best

interests of the parties' children, we affirm.

      Plaintiff and defendant were married on November 11, 2004, and two

children were born of their marriage. While married, the parties both celebrated

the holidays with their children, including the Christian holidays, even though

plaintiff had been raised Jewish. In November 2014, plaintiff filed a complaint

for divorce. Before the divorce, the parties attended mediation to decide custody

and parenting time issues and continued living together in the marital residence.

      In March 2015, the parties entered into a consent order representing "a

final agreement as it relates to custody/parenting time." They agreed to joint

legal and physical custody of both children and a 50/50 parenting schedule.

They also agreed on holiday parenting time.         The parties would alternate

parenting time for certain holidays, but defendant had parenting time on

Christmas Day, Easter Day, and certain Monday holidays every year. The


                                                                          A-1177-18T1
                                         2
schedule did not address Halloween or either of the parties' birthdays. Once the

consent order became effective, plaintiff moved out of the marital residence and

into an apartment by herself.

      In September 2015, the court entered a Dual Final Judgment of Divorce,

which incorporated the consent order's terms. Since then, the parties have

maintained separate residences in Edgewater Park. Both parties have remarried,

neither have children with their new spouses, and neither of the new spouses

have their own children.

      In November 2015, plaintiff filed a motion seeking to modify the consent

order's parenting time holiday schedule, but the motion was denied because

plaintiff had not shown a substantial change in circumstances. Plaintiff filed a

similar motion in October 2017, seeking to replace the consent order's holiday

schedule with the BCHS. The BCHS differed from the consent order, most

significantly, in the following ways: the parties would alternate Christmas Day,

Easter Day, certain Monday holidays, and Halloween, and the parties would

each have parenting time on their respective birthdays. The trial judge denied

plaintiff's second motion, ordering the parties to participate in mediation, and if

unsuccessful, a custody neutral assessment. The parties participated in both but

were still unable to reach an agreement. A plenary hearing ensued.


                                                                           A-1177-18T1
                                        3
      In July 2018, the parties first appeared before the trial judge for a plenary

hearing. Defendant disputed the existence of changed circumstances required

to hold the hearing, but the judge found that plaintiff had made a sufficient

showing of changed circumstances based on her description of the changed

family dynamics and interests of the parties' children. Over the course of four

days, the judge heard testimony from both parties and Dr. Andrew Musetto, the

psychologist who conducted the custody neutral assessment.            Dr. Musetto

opined that the BCHS was in the best interests of both children because it would

best carry out the children's wishes of having a fairer split of holiday time and

would prevent any loyalty conflicts.

      Following the hearing, the judge issued an oral decision, supplemented by

a written decision, concluding that plaintiff showed changed circumstances

sufficient to warrant replacing the consent order's holiday schedule with the

BCHS. In concluding that there were changed circumstances, the judge cited

the parties' remarriages, plaintiff's decision to continue celebrating the Christian

holidays, and the creation of two new families that were both "attempting to

integrate the children into their families" while still "sharing custody 50/50."

The judge also found it significant that plaintiff provided evidence of her

attempts to agree, communicate, and co-parent with defendant, but defendant


                                                                            A-1177-18T1
                                         4
was shown to be less flexible. This placed the children in the middle of their

parents' dispute. The judge also relied on the "best interests of the child"

standard, considering the factors set forth in N.J.S.A. 9:2-4(c).           Most

significantly, the judge found that the parties experienced a breakdown in

communication and cooperation that did not exist when they entered into the

consent order.

      The judge further noted that the custody and parenting time arrangement

was "50/50" and found that the children "have extremely close contacts with

both parents and everything is in balance and everything is equal but for this

holiday schedule." He concluded that "the [BCHS] is the only way to not

undermine the 50/50 relationship that [the parties] have with their child ren."

The judge ordered the parties to comply with the BCHS, including an

amendment permitting plaintiff to have the children the first night of Passover

and defendant to have them on the second night. This appeal ensued.

      Defendant argues on appeal that the trial judge abused his discretion in

finding that plaintiff made a prima facie showing of changed circumstances that

warranted holding the plenary hearing because the parties' remarriages and

plaintiff's subjective belief that the holiday schedule was not working. Further,

defendant contends that even if plaintiff had made such a showing, based on the


                                                                         A-1177-18T1
                                       5
testimony at the hearing, the judge abused his discretion in finding that there

were changed circumstances that warranted replacing the consent order's

parenting time holiday schedule with the BCHS because the judge should have

considered neither the parties' inability to cooperate and communicate nor the

children's preferences.    Additionally, defendant contends the trial judge

improperly cited to N.J.S.A. 9:2-4, asserting that the statute is only relevant in

custody proceedings and not parenting time disputes because the statute only

explicitly mentions custody proceedings.

      Our review of a Family Part judge's fact-findings is limited. N.J. Div. of

Youth and Fam. Servs. v. I.H.C., 415 N.J. Super. 551, 577 (App. Div. 2010)

(citing Cesare v. Cesare, 154 N.J. 394, 411 (1998)). These findings are "binding

on appeal when supported by adequate, substantial, [and] credible evidence."

Cesare, 154 N.J. at 411-12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65
N.J. 474, 484 (1974)). "Deference is especially appropriate 'when the evidence

is largely testimonial and involves questions of credibility.'" Id. at 412 (quoting

In re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). We will only

reverse if the trial judge's findings were "so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice[.]" Rova Farms, 65 N.J. at 484 (citation omitted).


                                                                           A-1177-18T1
                                        6
However, we give no deference to a trial court's interpretation of the law. N.J.

Div. of Youth and Family Servs. v. R.L., 388 N.J. Super. 81, 89 (App. Div.

2006) (citing Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378

(1995)).

      A parent seeking to modify a parenting time schedule "bear[s] the

threshold burden of showing changed circumstances which would affect the

welfare of the children." Todd v. Sheridan, 268 N.J. Super. 387, 398 (App. Div.

1993) (citing Sheehan v. Sheehan, 51 N.J. Super. 276, 287 (App. Div. 1958)).

Changed circumstances are evaluated based on those existing at the time the

prior parenting time order was entered. See Donnelly v. Donnelly, 405 N.J.

Super. 117, 127-28 (App. Div. 2009). Upon such a showing, the court may hold

a plenary hearing to resolve genuine issues of material fact. Hand v. Hand, 391
N.J. Super. 102, 105 (App. Div. 2007) (citing Shaw v. Shaw, 138 N.J. Super.
436, 440 (App. Div. 1976); Lepis v. Lepis, 83 N.J. 139, 159 (1980); R. 5:8-6).

      When the court is confronted with a dispute regarding parenting time, the

primary concern is the best interests of the children. See Sacharow v. Sacharow,

177 N.J. 62, 80 (2003) (citations omitted). The court must consider "what will

protect the safety, happiness, physical, mental and moral welfare of the child."

Mastropole v. Mastropole, 181 N.J. Super. 130, 136 (App. Div. 1981) (internal


                                                                        A-1177-18T1
                                       7
quotations and citation omitted). "A judgment, whether reached by consent or

adjudication, embodies a best interests determination." Todd, 268 N.J. Super.

at 398. However, if the best interests of the children are better served by

overriding a prior agreement, the court should not hesitate to make a

modification. See P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999).

Factors affecting a child's best interests include, but are not limited to:

             [T]he parents' ability to agree, communicate and
             cooperate in matters relating to the child; the parents'
             willingness to accept custody and any history of
             unwillingness to allow parenting time not based on
             substantiated abuse; the interaction and relationship of
             the child with its parents and siblings; the history of
             domestic violence, if any; the safety of the child and the
             safety of either parent from physical abuse by the other
             parent; the preference of the child when of sufficient
             age and capacity to reason so as to form an intelligent
             decision; the needs of the child; the stability of the
             home environment offered; the quality and continuity
             of the child's education; the fitness of the parents; the
             geographical proximity of the parents' homes; the
             extent and quality of the time spent with the child prior
             to or subsequent to the separation; the parents'
             employment responsibilities; and the age and number
             of the children.

             [N.J.S.A. 9:2-4(c).]

      Based on our review of the record, we reject defendant's contention that

the trial judge abused his discretion in finding that there were changed

circumstances that warranted a plenary hearing.         The judge's conclusion is

                                                                              A-1177-18T1
                                         8
supported by plaintiff's testimony at the outset of the hearing.         Plaintiff

described how the parties' and their children's living situations had changed

since the parties entered into the consent order, resulting in new relationships

and families for everyone. Further, plaintiff noted that the children were now

older and requested to more fairly split time between their parents. When the

consent order was entered into, the parties had not considered their children's

preferences, and no one knew how the agreement would actually be effectuated.

Now that the parties have lived under these terms for a few years, the children

have expressed a desire for change. We are convinced that the record supports

the trial judge's determination, and we are satisfied that he did not abuse his

discretion in finding changed circumstances that warranted consideration of

plaintiff's request to modify the holiday schedule.

      We also reject defendant's contentions that the trial judge abused his

discretion in finding that there were changed circumstances that warranted

modifying the holiday schedule, and in making this determination, erred in

relying on N.J.S.A. 9:2-4.

      As to defendant's challenge to the use of N.J.S.A. 9:2-4, while the statute

states that the factors are to be considered "[i]n making an award of custody," it

also states that custody arrangements are to be determined in the best interests


                                                                          A-1177-18T1
                                        9
of the child. The best interests of the child standard also applies in parenting

time disputes. Sacharow, 177 N.J. at 80. While not identical issues, "custody"

and "parenting time" overlap, both addressing when each parent will spend time

with their children. Because these issues overlap and both require the court to

consider the best interest of the child, it is difficult to imagine why the factors

used to evaluate a child's best interests should differ between custody issues and

parenting time issues. Defendant has provided no valid justification to treat

these issues differently. We conclude that it was not incorrect for the trial judge

to consider N.J.S.A. 9:2-4 in determining the best interests of the parties'

children.

      Upon applying the factors used to evaluate the best interests of the child,

as set forth in N.J.S.A. 9:2-4(c), the judge found that there were changed

circumstances that warranted modifying the holiday schedule. Again, plaintiff

explained that the parties' changed living situations affected their ability to

communicate and cooperate when requesting to deviate from the consent order.

Plaintiff also testified as to her flexibility and defendant’s lack of flexibility.

Defendant disputes that he lacked flexibility, but we have no reason to doubt the

trial judge's finding that plaintiff was more credible. Further, although t he

parties' testimony did not indicate that their communication issues were harming


                                                                           A-1177-18T1
                                       10
their children, it is reasonable to conclude that a fairer schedule would be in the

children’s best interests to prevent them from having to choose sides and to

allow them to spend important moments with each of their parents.

      Lastly, we reject defendant's contention that the trial judge abused his

discretion in finding that the BCHS was in the children's best interests. The

judge's determination was based on the parties' testimony as to their children's

preferences, and we defer to his determination that plaintiff’s testimony as to

the children’s desire for a change was more credible because defendant has

provided no reason for us to cast doubt on plaintiff’s testimony. Based on

plaintiff's testimony, the judge found that, over time, the children had expressed

a preference for a fairer split of the holiday time between the parties , and the

parties were unable to cooperate as to this issue and re-negotiate the holiday

schedule when the court ordered them to attend mediation. The BCHS better

responds to the children’s desire for a fairer split of holiday time because it

provides for a 50/50 split of all holiday time, mirroring the 50/50 split of all

other parenting time. Additionally, the court regularly uses the BCHS when

parties are unable to agree on a holiday schedule. We are convinced that the

record supports the trial judge's determination that the BCHS is in the children's

best interests. We are satisfied that the judge did not abuse his discretion in


                                                                           A-1177-18T1
                                       11
ordering the parties to abide by the BCHS, including the one amendment, rather

than the consent order's parenting time holiday schedule.

      To the extent we have not specifically addressed any remaining arguments

raised by defendant, we conclude they lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-1177-18T1
                                      12